Citation Nr: 0108138	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-04 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder (claimed as peripheral neuropathy, carpal tunnel 
syndrome and cubital tunnel syndrome) based on claimed 
exposure to ionizing radiation in service.  

2.  The propriety of the initial noncompensable percent 
evaluation assigned for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Roanoke, Virginia, that denied service connection for a 
neurological disorder and for bilateral hearing loss.  The 
RO, in a July 1999 decision, granted the veteran's claim of 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  The veteran appeals for a higher 
initial rating.  

The Board notes that the RO adjudicated the claim involving 
bilateral hearing loss as one for increased rating.  However, 
in light of the distinction noted by the United States Court 
of Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court) in the case of Fenderson 
v. West, 12 Vet. App. 119 (1999), the Board has 
recharacterized the issue as involving the propriety of the 
initial evaluation assigned.

A hearing before a Member of the Board at the RO was 
conducted in January 2001. At that time, the veteran raised 
for initial RO consideration disagreement with the effective 
date and evaluation assigned for another service-connected 
disorder, tinnitus.  This matter is referred to the attention 
of the RO for appropriate action.  

The Board's decision on the claim regarding the initial 
evaluation assigned for bilateral hearing loss is set forth 
below.  However, the remaining issue of service connection 
for a neurological disorder is addressed in the REMAND 
following the ORDER portion of the DECISION.



FINDING OF FACT

The veteran was shown to manifest, at most, level II hearing 
in his right ear and level I hearing in his left ear under 
the criteria in effect before and after June 10, 1999.


CONCLUSION OF LAW

The veteran's claim for a rating higher than the initial 
noncompensable evaluation for the service-connected bilateral 
hearing loss must be denied.  38 U.S.C.A. 1155 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 6100 (1998, 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected bilateral 
hearing loss should be rated higher than zero percent 
disabling, as the symptoms and manifestations of the 
disability from which he suffers have increased in severity 
and have limited his employment opportunities.

The veteran underwent a preemployment examination in November 
1990.  The examiner noted that the veteran had mild right ear 
hearing loss at 2000 Hz, moderate loss at 3000 Hz and 8000 
Hz, and severe loss 4000 Hz and 8000 Hz.  It was also noted 
that the veteran had moderate left ear hearing loss at 3000 
Hz, severe hearing loss at 4000 Hz, and profound hearing loss 
at 6000 Hz and 8000 Hz.  The veteran was advised to use 
hearing protection when working in noisy area to avoid 
further hearing loss.  Subsequent employment examinations 
monitored the veteran's hearing loss.  

The veteran underwent a private examination to include an 
audiology evaluation in March 1999.  Concerning the right 
ear, the audiogram for pure tone thresholds revealed: a 20 
decibel (dB) threshold at 1000, a 40 dB threshold at 2000, a 
75 dB threshold at 3000, and a 80 dB threshold at 4000; the 
average of the thresholds from 1000 to 4000 was 53.75.  
Concerning the left ear, the audiogram for pure tone 
thresholds revealed: a 15 dB threshold at 1000, a 30 dB 
threshold at 2000, a 55 dB threshold at 3000, and a 70 dB 
threshold at 4000; the average of the thresholds from 1000 to 
4000 was 42.5.  His speech recognition was 92 percent in the 
right ear and 96 percent in the left ear.  The examiner 
stated that the veteran had severe high frequency 
sensorineural hearing loss at 2000 Hz and above, bilaterally.  

The veteran was afforded a VA examination to include an 
audiology evaluation in June 1999.  Concerning the right ear, 
the audiogram for pure tone thresholds revealed: a 25 dB 
threshold at 1000 Hz, a 40 dB threshold at 2000, a 80 dB 
threshold at 3000, and a 90 dB threshold at 4000; the average 
of the thresholds from 1000 to 4000 was 58.75.  Concerning 
the left ear, the audiogram for pure tone thresholds 
revealed: a 5 dB threshold at 1000, a 25 dB threshold at 
2000, a 65 dB threshold at 3000, and a 85 dB threshold at 
4000; the average of the thresholds from 1000 to 4000 was 
47.5.  His speech recognition was 92 percent in both ears.  
The examiner stated that the audiometric results indicated 
moderate to severe sensorineural hearing loss of the right 
ear from 2000 Hz and above, and severe sensorineural hearing 
loss of the left from 4000 Hz and above.

Initially, the Board finds that VA's duty to assist the 
veteran in developing the evidence pertinent to his claim for 
a higher rating for hearing loss has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
audiometric examination, and pertinent outpatient treatment 
records have been associated with the record.  He has been 
provided notice of what is needed to substantiate his claim, 
as well as an opportunity to articulate his arguments.  
Finally, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Thus, the Board finds that the claim is ready to be reviewed 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998), governing evaluation of diseases of the ear, 
including hearing loss.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a governing law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the General Counsel of VA has recently held that if the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000). Therefore, the Board 
must evaluate the veteran's claim for bilateral hearing loss, 
under both the former and revised applicable schedular 
criteria, and apply the more favorable result, if any.  

At the time that the veteran filed his claim for an increased 
rating for bilateral hearing loss, evaluations of hearing 
loss ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 Hz.  To evaluate the degree of disability from defective 
hearing, the rating schedule established eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
4.87, Diagnostic Codes 6100 to 6110 (1998).  As noted above, 
the criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  The above-
noted schedular criteria for rating hearing loss (i.e. those 
that establish the eleven auditory acuity levels) have not 
changed, and are currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2000).  

When the prescribed rating criteria are applied to the 
results of the veteran's June 1999 audiological evaluation, a 
result of II is obtained for the right ear, and a result of I 
is obtained for the left ear.  This yields a zero percent 
evaluation under Diagnostic Code 6101.  

The private examination conducted in March 1999 cannot be 
used to determine the extent of the veteran's hearing loss as 
there is no indication that the Maryland CNC controlled 
speech discrimination test was utilized.  See 38 C.F.R. § 
4.85(a) (2000).  In any event, the VA audiological 
examination contains audiometric findings indicating a more 
severe hearing loss than the private examination.  

The Board notes the June 1999 amendment adds the provisions 
of 38 C.F.R. § 4.86 for evaluating exceptional patterns of 
hearing impairment.  However, the veteran's audiometric 
findings do not show such patterns of hearing impairment.  

Based on the foregoing, the claim for a higher evaluation for 
bilateral hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

A higher initial evaluation for bilateral hearing loss is 
denied.





REMAND

At the time of his hearing before the RO, in February 1999, 
the veteran testified that his neurological disorder was the 
result of exposure to ionizing radiation in service when he 
loaded atomic weapons in Okinawa for two years.  When he 
appeared before the undersigned Board member in January 2001, 
he stated that his exposure occurred on a single occasion, 
and that it involved the handling of a nuclear device 
containing uranium, with only surgical type gloves for 
protection.  He also stated that he was given a radiation 
film badge.  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Hilkert v. West, 11 Vet. 
App. 284, 289 (1998).  First, there are 15 types of cancer 
that are presumptively service-connected under 38 U.S.C.A. § 
1112(c) (West 1991 & Supp. 2000).  Because the veteran did 
not participate in a radiation-risk activity as defined under 
the statute, the presumptive provisions of this section are 
not available to the veteran in this instance.  See Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).

Second, service connection can be established under section 
3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
one of the "radiogenic diseases" listed in section 3.311(b).  
As the veteran does not contend that he has one of the 
radiogenic diseases enumerated in 3.311(b), the procedural 
advantages prescribed in 38 C.F.R. § 3.311 are not available 
to the veteran in this instance. 

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by "show[ing] that the disease or malady 
was incurred during or aggravated by service," a task "which 
includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  Therefore, the veteran can only 
prevail on his claim by showing that his neurological 
disorder was caused by inservice exposure to radiation.  
Currently, there is no evidence of record, besides the 
assertions of the veteran, providing a nexus between the 
veteran's current neurological disorder and claimed inservice 
exposure to radiation.  

The Board notes, however, that there has been a significant 
change in the law during the pendency of the appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law defines 
VA's duty to assist a claimant in obtaining evidence to 
necessary to substantiate the claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination when such evidence 
may substantiate entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  Id.  

In light of the new law discussed above, and the fact that 
medical evidence of record does not address the question of 
whether there is a nexus between the veteran's current 
neurological disorder and his claimed radiation exposure in 
active military service, an examination is warranted to 
obtain such a medical opinion.  The veteran is hereby advised 
that failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2000).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

Prior to having the veteran undergo medical examination, the 
RO must obtain and associate with the record all outstanding 
pertinent medical records, so that the examiner's review of 
the veteran's pertinent medical history is an informed one.  
This should particularly include the veteran's 
personnel/administrative file so his claims of inservice 
exposure to radiation can be verified. 

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; hence, the claim 
should be adjudicated on the merits.  This action should be 
accomplished by the RO, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should also request the 
veteran's complete service 
personnel/administrative records.  Any 
further development which may be 
necessary to determine whether the 
veteran was in fact exposed to radiation 
in service should be undertaken, to 
include the assessment of the size and 
nature of the radiation dose or doses.  
Such development should be undertaken 
pursuant to the provisions of 38 C.F.R. 
§ 3.311 (a)(2)(iii) (2000).  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all outstanding records 
medical records pertaining to the 
veteran's neurological disorder.  The RO 
should also obtain all outstanding 
records from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant and his representative should 
be duly notified.  The veteran is, of 
course, free to submit any pertinent 
medical records in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo medical examination.  The veteran 
is specifically invited to submit 
evidence from a qualified medical 
professional which would tend to show 
that his neurological disorders are due 
to radiation exposure.  

3.  In the event radiation exposure in 
service is confirmed, the records show be 
forwarded to the Under Secretary for 
Health for preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.  Thereafter 
the RO should undertake additional 
development action as specified in 
38 C.F.R. § 3.311, so that any necessary 
opinions be secured prior to appellate 
review.  

4.  In the event it is deemed necessary, 
the RO should arrange for the veteran to 
undergo VA neurological examination.  The 
veteran's entire claims file, to include 
all additional evidence received, and a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  Any and all indicated studies 
and tests that are deemed necessary by 
the examiner should be accomplished, and 
all clinical findings should be reported, 
in detail.  Following examination of the 
veteran, and consideration of his medical 
history, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
current neurological disorder which was 
caused or aggravated by exposure to 
radiation in active military service.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

5  If the development requested above does 
not yield medical evidence of a nexus 
between the veteran's neurological 
disability and service, the veteran and 
his representative should be notified of 
this fact and provided an opportunity to 
submit such evidence to support the claim.   

6. The RO must also review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7  After completion of the foregoing, and 
any other development deemed warranted by 
the record, the RO should readjudicate 
the veteran's claims on in light of all 
applicable evidence of record and all 
pertinent legal authority, to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

8  If the benefit sought on appeal 
continues to be denied, the RO must 
furnish to appellant and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity to submit written 
or other argument in response thereto 
before the case is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals



 



